Bboyies, J.
1. There was no error in overruling the demurrer to the de fendant’s answer.
2. This was a suit in trover, and the evidence demanded a finding that the title to the property (Coca-Cola bottles) sued for, and the right of possession, were in the plaintiff; and, the undisputed evidence further showing that the property was in the possession of the defendant when the suit was filed, and that a demand for the property was made upon the defendant by the plaintiff before the suit was filed, and that this demand was refused, a verdict in favor of the plaintiff was demanded; and, consequently, the verdict rendered in favor of the defendant was contrary to law and to the evidence.

Judgment reversed.


Russell, O. J., dissents.